Citation Nr: 0210178	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  98-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for post traumatic stress disorder (PTSD) has been 
submitted.


REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant had active military service from August 1963 to 
October 1965.

This appeal arises from a March 1998, Department of Veterans 
Affairs Regional Office (VARO), Louisville, Kentucky rating 
decision, which denied reopening the appellant's claim for 
entitlement to service connection for PTSD, on the basis that 
new and material evidence sufficient to warrant reopening of 
the appellant's claim had not been submitted.  The Board 
likewise found no new and material evidence in a decision 
dated in November 1999. 

The appellant subsequently appealed the November 1999 Board 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") and the 
Court issued an Order which vacated the November 1999 Board 
decision for the Board to consider the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, 114 Stat. 2096 (November 9, 2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001); see 
also implementing regulations at 66 Fed.Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)). 


FINDINGS OF FACT

1.  The Board denied the appellant's claim for entitlement to 
service connection for PTSD in a final January 1997 
decision.

2.	The evidence received since the Board's January 1997 
decision which was not previously of record and is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1. The Board's January 1997 decision, denying a claim of 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for PTSD has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence sufficient to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  The last final decision on this issue was a 
January 1997 Board decision.  38 U.S.C.A. §§ 5108, 7104 (West 
1991).

During the pendency of the veteran's appeal, the President 
signed into law the VCAA, which contains notice and duty-to-
assist provisions.  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 

the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R. §§ 3.156(a), 3.159(c)).  As noted, however, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the appellant's claim was received prior to 
that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. 
June 19, 2002).  Here, the record contains several letters by 
the RO notifying the appellant of the evidence needed to 
reopen his claim.  In letters dated in March 1998 and July 
2001, the RO 

notified the appellant that new and material evidence was 
needed to reopen his claim and provided a telephone number 
for additional questions.  The RO in its March 1998 rating 
decision and the Board in its November 1999 decision further 
explained that the claim was previously denied because there 
was no competent medical evidence showing that the appellant 
had PTSD.  Recent VA treatment records have been associated 
with the file. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the appellant's claim at 
the present time is appropriate.

Once a decision is final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (2001).

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
"reasons or bases" requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The requirements for service connection for PTSD are medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new 

and material evidence has not been received to reopen the 
appellant's claim for service connection for PTSD. 

In this case, the Board notes that, in January 1997, it 
denied the appellant's claim after finding that the appellant 
had not submitted competent medical evidence showing that he 
had PTSD.  

Evidence received since the Board's January 1997 decision 
includes written statements from the appellant and the 
transcript from the appellant's videoconference hearing, held 
in September 1999, as well as VA examination reports, dated 
in November 1993 and January 1996, VA outpatient treatment 
reports, dated between 1997 and 2001, and records from the 
Kentucky River Comprehensive Care Center (KRCCC), dated in 
1996 and 1999.  The Board notes that the November 1993 and 
January 1996 VA examination reports, and the KRCCC records 
dated in 1996, were of record at the time of the Board's 
January 1997 decision, and are not "new" within the meaning 
of Elkins, supra.  In addition, some of the submitted VA 
outpatient reports deal with treatment for physical 
conditions and do not involve psychiatric treatment, and are 
therefore not probative of the issue at hand, and are not 
material.  To the extent that the remaining submitted 
evidence deals with treatment for psychiatric symptoms, this 
evidence was not of record at the time of the Board's January 
1997 decision, is not cumulative, and is "new" within the 
meaning of Elkins, supra.  However, none of this evidence 
contains medical evidence showing that the appellant has 
PTSD, and the Board therefore finds that the submitted 
evidence is not probative of the issue at hand, and is not 
material.  Accordingly, new and material evidence has not 
been submitted.  The claim for PTSD is therefore not 
reopened.

In reaching this decision, the Board has considered the 
arguments of the appellant and his representative, including 
Appellant's Brief on appeal to the Court, to the effect that 
certain references to PTSD symptoms and a history of 
treatment for 

PTSD are sufficient to reopen the claim.  Specifically, the 
evidence includes a notation of "a history of PTSD symptoms" 
in a VA outpatient treatment report, dated in October 1998.  
In addition, there are two assessments of "rule out PTSD," as 
found in a KRCCC report, dated in September 1999, and a VA 
outpatient treatment report, dated in October 1998, and 
assessments of "PTSD/depression" noted in entries regarding 
prescription refills.  However, the Board notes that a review 
of the VA outpatient treatment reports and the KRCCC reports 
shows that the appellant has continuously represented himself 
to examiners as having PTSD and/or PTSD symptoms, and that 
all of the aforementioned notations regarding PTSD are 
equivocal in their terms, and appear to be a bare 
transcription of lay history.  These notations therefore do 
not constitute "competent medical evidence" that the 
appellant has PTSD.  See LaShore v. Brown, 8 Vet. App. 406, 
409 (1995).  In fact, a submitted February 2001 mental health 
clinic entry following a review by the "treatment team" 
specifies that a diagnosis of PTSD could not be made.

In summary, the submitted evidence does not contain competent 
evidence showing that the appellant has PTSD, and the Board 
finds that the submitted evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156; Hodge, supra.  Based on the 
foregoing, the Board finds that new and material evidence has 
not been received to reopen a claim for PTSD.  As such, the 
Board's January 1997 denial of the claim remains final. 38 
U.S.C.A. § 7104(b).

The only other pertinent evidence received since the Board's 
January 1997 denial of the claim consists of written and oral 
testimony from the veteran.  A review of this evidence shows 
that the appellant essentially argues that he has PTSD as a 
result of his service.  Specifically, he asserts that he has 
PTSD as a result of two stressors: 1) a car accident in 
Germany; and 2) harassment, i.e., being called names and 
being spit on, by antiwar protesters at the airport upon his 
return from Germany to the United States (in about 1965).  
However, these assertions were of record at the time 

of the Board's January 1997 decision, and are not new.  In 
addition, as a layperson, the appellant is not competent to 
give a medical opinion as to his diagnosis.  Therefore, as 
the claims file does not contain competent evidence showing 
that the appellant has PTSD, his statements are not new and 
material evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999), and are insufficient to reopen the claim. See 
Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 
Vet. App. 211 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application to reopen the claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

The Board observes that the RO denied the appellant's claim 
in a July 2001 rating decision, on the basis that new and 
material evidence to warrant reopening of his claim for 
service connection for PTSD had not been submitted since the 
Board's November 1999 decision.  However, as the Board's 
November 1999 decision had been vacated, there was no 
finality and the RO's decision was merely a continuation of 
the denial of the pending claim.



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

